TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00231-CV


Cora Phoenix Pimpleton, Individually, as Heir of Herbert Pimpleton
and on behalf of the Estate of Herbert Pimpleton, Appellant

v.

3M f/k/a Minnesota Mining & Manufacturing Company; Mine Safety Appliances
Company; Alamo Iron Works, Inc.; Dalloz Safety, Inc. f/k/a WGM
Safety Corporation d/b/a Wilson Safety Products, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN201201, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Cora Phoenix Pimpleton has filed a motion to dismiss the appeal.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant's Motion

Filed:   September 11, 2003